Motion for summary judgment denied, petition dismissed as to respondent Hyatt Legal Services sua sponte, without prejudice. Memorandum: The Grievance Committee of the Eighth Judicial District has petitioned this court seeking an order that Hyatt Legal Services (Hyatt) has violated sections 478, 479, 484, 491 and 492 of the Judiciary Law and Canons 1, 2 and 3 of the Code of Professional Responsibility. Hyatt operates three law offices in the Buffalo area which are staffed with duly admitted New York attorneys. None of the partners of Hyatt is admitted to practice in New York. However, all parties herein have stipulated that this court have jurisdiction of the grievance proceeding. Subject matter jurisdiction cannot be conferred upon a court by consent of the parties (Matter of Schumer v Holtzman, 60 NY2d 46). The Judiciary Law invests in the Appellate Division exclusive jurisdiction to discipline attorneys admitted to practice in New York but specifically authorizes the Supreme Court to entertain an action to enjoin the unlawful practice of law (Judiciary Law, § 90, subd 2; § 476-a). Present — Dillon, P. J., Hancock, Jr., Boomer, O’Donnell and Schnepp, JJ.